Citation Nr: 0830589	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-34 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether a timely substantive appeal was filed regarding a 
May 14, 2004, VA rating decision which denied service 
connection for residuals of a left calf injury, residuals 
of a right knee injury and found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for pilonidal cyst.  

2.	Whether a timely substantive appeal was filed regarding a 
March 9, 2005, VA rating decision which found that new and 
material evidence had not been received to reopen a claim 
of entitlement to service connection for chronic migraine 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
April 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2004 and March 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that in an October 2005 VA Form 9, the 
veteran discussed a claim of entitlement to service 
connection for sinusitis, pharyngitis and thrombousitis.  
However, these claims have not been adjudicated by the RO 
and, as such, are not before the Board.  As such, these 
issues are REFERRED to the RO for its consideration.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.	The veteran did not file a substantive appeal within one 
year of the date on which the May 14, 2004, rating 
decision was mailed to him or within sixty days from 
August 5, 2005, the date on which the statement of the 
case was mailed to him.

2.	The veteran did not file a substantive appeal within one 
year of the date on which the March 9, 2005, rating 
decision was mailed to him or within sixty days from 
August 5, 2005, the date on which the statement of the 
case was mailed to him.



CONCLUSIONS OF LAW

1.	The requirements for a timely substantive appeal from the 
May 14, 2004, rating decision have not been met.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2007).

2.	The requirements for a timely substantive appeal from the 
March 9, 2005, rating decision have not been met.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2002); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). Consequently, the Board is not required 
to address the RO's efforts to comply with the duty to notify 
and duty to assist with respect to the issue presently on 
appeal.

Analysis

Appellant review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
he must file a formal appeal within sixty days from the date 
the statement of the case is mailed, or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b); see also 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
claimant did not perfect an appeal by filing a timely 
substantive appeal, the RO rating decision became final).  By 
regulation, this substantive appeal must consist of either 
"a properly completed VA Form 9...or correspondence containing 
the necessary information."  Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a substantive 
appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  The 
formal appeal permits the appellant to consider the reasons 
for an adverse RO decision, as explained in the statement of 
the case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 C.F.R. 
§ 7105(d)(3); See also Roy, supra.

Rating Decision Dated May 14, 2004

By a May 14, 2004, rating decision, the RO denied the 
veteran's claim for: (1) service connection for residuals of 
a left calf injury; (2) service connection for residuals of a 
right knee injury; and (3) an application to reopen a claim 
of service connection for residuals of pilonidal cyst.  The 
veteran was sent notice of this decision on May 20, 2004, and 
his NOD was received on September 29, 2004.  The RO then 
issued a statement of the case on August 5, 2005.  The 
veteran's substantive appeal was received by the RO on 
October 13, 2005.  Because the veteran's substantive appeal 
was received more than 60 days after the mailing of the 
statement of the case and more than one year after the 
mailing of the rating decision, his substantive appeal was 
untimely.

The veteran's representative asserts that, because the 
veteran's substantive appeal was not date-stamped by the RO 
upon receipt, the actual date of receipt is unknown.  
However, the Board observes that in his substantive appeal, 
the veteran refers to VA treatment records, and notes them as 
having been enclosed along with his substantive appeal.  The 
veteran also indicated he had enclosed Form DD 481-2.  In 
reviewing the claims file, the Board notes that portions of 
the VA treatment records referenced above, as well as the 
Form DD 481-2 noted by the veteran, have been date-stamped by 
the RO as having been received October 13, 2005.  As the 
veteran specifically stated that these records were submitted 
with his substantive appeal, the Board finds that the 
substantive appeal was submitted by the veteran on October 
13, 2005.  As such, this situation does not serve to render 
the veteran's substantive appeal timely.  Consequently, the 
May 2004 rating decision became final when the veteran did 
not complete his appeal within the prescribed time, and the 
appeal must be denied as a matter of law.  38 C.F.R. § 
20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Rating Decision dated March 9, 2005

The RO denied the veteran's application to reopen a claim of 
entitlement to service connection for chronic headaches by a 
March 9, 2005, rating decision.  The veteran was sent notice 
of this decision on March 15, 2005, and his NOD was received 
on April 6, 2005.  The RO then issued a statement of the case 
on August 5, 2005.  The veteran has not submitted a 
substantive appeal as to the March 9, 2005, rating decision.  

The veteran's representative asserts that the October 2005 VA 
Form 9, discussed above, serves as a timely substantive 
appeal for the issue of chronic migraine headaches.  However, 
the Board notes that on the October 2005 VA Form 9, the 
veteran checked the box indicating he is only appealing 
certain issues, and then listed the following: (1) trauma to 
the left and right legs; (2) sinusitis/pharyngitis, 
thrombositis; and (3) pilonidal cysts.  There is no 
indication on the October 2005 VA Form 9 that the veteran 
wished to file a substantive appeal regarding the issue of 
chronic migraine headaches.

As a final note, the Board observes that the time period 
prescribed for the veteran to file a substantive appeal as to 
the March 9, 2005, rating decision has expired.  
Consequently, the March 9, 2005, rating decision became final 
when the veteran did not complete his appeal within the 
prescribed time, and the appeal must be denied as a matter of 
law.  38 C.F.R. § 20.1103; see also Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

A timely substantive appeal was not received to complete an 
appeal from a May 14, 2004, rating decision, and the appeal 
is denied.

A timely substantive appeal was not received to complete an 
appeal from a March 9, 2005, rating decision, and the appeal 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


